ICJ_177_GuatemalaTerritorialInsularMaritimeClaim_GTM_BLZ_2019-06-18_ORD_01_NA_00_EN.txt.          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
             (GUATEMALA/BELIZE)


            ORDER OF 18 JUNE 2019




                2019
         COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
             (GUATEMALA/BELIZE)


         ORDONNANCE DU 18 JUIN 2019

                           Oﬃcial citation :
              Guatemala’s Territorial, Insular and Maritime
            Claim (Guatemala/Belize), Order of 18 June 2019,
                      I.C.J. Reports 2019, p. 414




                         Mode oﬃciel de citation :
             Revendication territoriale, insulaire et maritime
      du Guatemala (Guatemala/Belize), ordonnance du 18 juin 2019,
                      C.I.J. Recueil 2019, p. 414




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157374-9
                                            No de vente:   1172

                                18 JUNE 2019

                                   ORDER




  GUATEMALA’S TERRITORIAL, INSULAR
        AND MARITIME CLAIM
         (GUATEMALA/BELIZE)




REVENDICATION TERRITORIALE, INSULAIRE
     ET MARITIME DU GUATEMALA
         (GUATEMALA/BELIZE)




                                18 JUIN 2019

                              ORDONNANCE

               414




                              INTERNATIONAL COURT OF JUSTICE

   2019                                        YEAR 2019
  18 June
General List
 No. 177                                      18 June 2019

                     GUATEMALA’S TERRITORIAL, INSULAR
                           AND MARITIME CLAIM
                                       (GUATEMALA/BELIZE)



                                                 ORDER


               Present: President Yusuf; Vice-President Xue; Judges Tomka, Abraham,
                        Cançado Trindade, Donoghue, Gaja, Sebutinde, Bhandari,
                        Robinson, Gevorgian, Salam, Iwasawa; Registrar Couvreur.



                   The International Court of Justice,
                  Composed as above,
                  After deliberation,
                  Having regard to Articles 40 and 48 of the Statute of the Court and to
               Articles 39, 40, 44, 46, and 48 of the Rules of Court,
                  Having regard to the “Special Agreement between Guatemala and
               Belize to submit Guatemala’s territorial, insular and maritime claim to
               the International Court of Justice” of 8 December 2008 (hereinafter the
               “Special Agreement”) and the Protocol thereto of 25 May 2015 (herein-
               after the “Protocol”);
                  Whereas, by the Special Agreement and Protocol, the Republic of
               Guatemala (hereinafter “Guatemala”) and Belize agreed, subject to
               approval in a referendum in each country (Article 7 of the Special Agree-
               ment, as amended by the Protocol), to “submit to the Court the dispute
               described in Article 2 of th[e] Special Agreement”, which reads as follows:
                       “The Parties request the Court to determine in accordance with
                     applicable rules of international law as speciﬁed in Article 38 (1) of

               4

415                 guatemala’s claim (order 18 VI 19)

      the Statute of the Court any and all legal claims of Guatemala against
      Belize to land and insular territories and to any maritime areas per-
      taining to these territories, to declare the rights therein of both Parties,
      and to determine the boundaries between their respective territories
      and areas”;
  Whereas Article 8 of the Special Agreement, as amended by the Proto-
col, provides:
        “The Registrar of the Court shall be notiﬁed of this Special
      Agreement jointly or by either of the Parties within a month after
      the referendum in each country has approved, pursuant to
      Article 7.2, submission of the dispute to the International Court of
      Justice”;
   Whereas the decision to submit the dispute to the Court was approved
by referendum in Guatemala on 15 April 2018; and whereas, by a letter
dated 3 August 2018 and received in the Registry on 22 August 2018
under cover of a letter dated 21 August 2018 from the Ambassador of
Guatemala in the Kingdom of the Netherlands, the Minister for Foreign
Aﬀairs of Guatemala oﬃcially notiﬁed to the Court the Special Agree-
ment and the Protocol;
   Whereas the decision to submit the dispute to the Court was also
approved by referendum in Belize on 8 May 2019; and whereas, by a let-
ter dated 7 June 2019 and handed in to the Registry on the same day
under cover of a letter of the same date from the Ambassador of Belize to
the Kingdom of the Netherlands, the Minister for Foreign Aﬀairs of
Belize in turn oﬃcially notiﬁed to the Court the Special Agreement and
the Protocol;
   Whereas, as a consequence of the oﬃcial notiﬁcations of the Special
Agreement and Protocol by Guatemala and Belize, the Court is now
seised of the dispute described above;
   Whereas, in accordance with Article 40, paragraph 3, of the Rules of
Court, the Government of Guatemala notiﬁed the Court of the appoint-
ment of H.E. Mr. Jorge Skinner-Klée Arenales as Agent and
H.E. Ms Gladys Marithza Ruíz Sánchez de Vielman as Co-Agent; and
whereas, for its part, the Government of Belize notiﬁed the Court of the
appointment of H.E. Mr. Assad Shoman as Agent and H.E. Mr. Alexis
Rosado as Co-Agent;
   Whereas in Article 3, paragraph 2, of the Special Agreement, the
Parties request the Court to authorize the following written procedure
(without prejudice to any question as to the burden of proof, as speciﬁed
in Article 3, paragraph 4, of the Special Agreement):
    “(a) The Government of Guatemala shall submit a Memorial within
         twelve months of the date on which this Special Agreement was
         notiﬁed to the Registrar of the Court;


5

416                guatemala’s claim (order 18 VI 19)

      (b) The Government of Belize shall submit a Counter-Memorial within
          twelve months of the date on which it was notiﬁed of the submis-
          sion and contents of the Memorial presented by Guatemala;
      (c) The Government of Guatemala may submit a Reply within six
          months of the date on which it was notiﬁed of the submission and
          contents of the Counter-Memorial;
      (d) The Government of Belize may submit its Rejoinder within six
          months of the date on which it was notiﬁed of the submission and
          contents of Guatemala’s Reply;
      (e) The Court may, ex oﬃcio or if both Parties so agree, prescribe or
          authorize the presentation of additional pleadings”;
    Whereas Article 3 in fine of the Protocol provides that:
        “For the purpose of implementing Article 3 subparagraph 2 (a),
      of the Special Agreement, it is understood that the time frame for the
      presentation of the Memorial shall begin to run from the date when
      both Parties have notiﬁed the Registrar of the International Court of
      Justice of their approval based on the results of the referendum to
      submit the dispute to its jurisdiction”,
  Fixes the following time-limits for the ﬁling of the initial written plead-
ings in the case:
    8 June 2020 for the Memorial of the Republic of Guatemala;
    8 June 2021 for the Counter-Memorial of Belize; and
    Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of June, two thousand
and nineteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Guatemala and the Government of Belize, respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                        (Signed) Philippe Couvreur,
                                                     Registrar.




6

